Citation Nr: 0913829	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  07-15 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder, to include as secondary to service-connected 
residuals of a left knee sprain.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral flat 
feet.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for vertigo.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a prostate 
disorder.

7.  Entitlement to an increased evaluation for residuals of a 
left knee sprain, currently assigned a 10 percent disability 
evaluation.

8.  Entitlement to a higher initial evaluation for 
posttraumatic stress disorder (PTSD), currently assigned a 70 
percent disability evaluation.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1972 to 
November 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from February 2006, May 2006, and June 
2006 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Wichita, Kansas.  The February 
2006 rating decision denied entitlement to service connection 
for a right knee disorder and reopening the claims for 
service connection for bilateral flat feet, bilateral hearing 
loss, and tinnitus.  That decision also denied entitlement to 
an increased evaluation for residuals of a left knee sprain.  
The May 2006 rating decision granted service connection for 
PTSD and assigned a 70 percent disability evaluation 
effective from November 7, 2003.  The June 2006 rating 
decision denied reopening the claims for service connection 
for vertigo and a prostate disorder.  The Veteran appealed 
those decisions to BVA, and the case was referred to the 
Board for appellate review.

The merits of the claim for service connection for a right 
knee disorder and the issue of entitlement to an increased 
evaluation for a left knee sprain will be addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  An unappealed March 1989 decision denied service 
connection for a right knee disorder.

3.  The evidence received since the March 1989 rating 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a right knee disorder.

4.  An unappealed March 1989 decision denied service 
connection for bilateral flat feet.  

5.  The evidence received since the March 1989 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for bilateral flat feet.

6.  An unappealed March 1989 rating decision denied service 
connection for bilateral hearing loss.

7.  The evidence received since the March 1989 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
and raise a reasonable possibility of substantiating the 
claim for service connection for bilateral hearing loss.

8.  An unappealed March 1989 rating decision denied service 
connection for tinnitus.

9.  The evidence received since the March 1989 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for tinnitus.

10.  The evidence received since the March 1989 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for vertigo.

11.  The evidence received since the March 1989 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for vertigo.

12.  An unappealed March 1989 rating decision denied service 
connection for a prostate disorder.

13.  The evidence received since the March 1989 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
and raise a reasonable possibility of substantiating the 
claim for service connection for prostate disorder.

14.  The Veteran has been shown to have total occupational 
and social impairment due to his PTSD.



CONCLUSIONS OF LAW

1.  The March 1989 rating decision, which denied entitlement 
to service connection for a right knee disorder, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2008).

2.  The evidence received subsequent to the March 1989 rating 
decision is new and material, and the claim for service 
connection for a right knee disorder is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The March 1989 rating decision, which denied entitlement 
to service connection for bilateral flat feet, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2008).

4.  The evidence received subsequent to the March 1989 rating 
decision is not new and material, and the claim for service 
connection for bilateral flat feet is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  The March 1989 rating decision, which denied entitlement 
to service connection for bilateral hearing loss, is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) 
(2008).

6.  The evidence received subsequent to the March 1989 rating 
decision is not new and material, and the claim for service 
connection for bilateral hearing loss is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

7.  The March 1989 rating decision, which denied entitlement 
to service connection for tinnitus, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2008).

8.  The evidence received subsequent to the March 1989 rating 
decision is not new and material, and the claim for service 
connection for tinnitus is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

9.  The March 1989 rating decision, which denied entitlement 
to service connection for vertigo, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2008).

10.  The evidence received subsequent to the March 1989 
rating decision is not new and material, and the claim for 
service connection for vertigo is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

11.  The March 1989 rating decision, which denied entitlement 
to service connection for a prostate disorder, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2008).

12.  The evidence received subsequent to the March 1989 
rating decision is not new and material, and the claim for 
service connection for a prostate disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

13.  Resolving all doubt in favor of the Veteran, the 
criteria for a 100 percent disability evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.1-4.14, 4.130, Diagnostic Codes 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that is relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

Nevertheless, with respect to the claim for a higher initial 
evaluation for PTSD, the Veteran is challenging the initial 
evaluation assigned following the grant of service connection 
for the disability.  In Dingess, the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that 
the notice is intended to serve has been fulfilled.  Id. at 
490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify has been satisfied with respect to the issue 
of entitlement to a higher initial evaluation for PTSD.  

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a right knee disorder, the RO had a duty to 
notify the veteran what information or evidence was needed in 
order reopen his claim.  The law specifically provided that 
nothing in amended section 5103A, pertaining to the duty to 
assist claimants, shall be construed to require VA to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the Veteran's 
claim for service connection for a right knee disorder, and 
therefore, regardless of whether the requirements have been 
met in this case, no harm or prejudice to the appellant has 
resulted.  Therefore, the Board concludes that the current 
laws and regulations have been complied with, and a defect, 
if any, in providing notice and assistance to the Veteran was 
at worst harmless error in that it did not affect the 
essential fairness of the adjudication.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.

With respect to the issues of whether new and material 
evidence has been submitted to reopen the claims for service 
connection for bilateral flat feet, bilateral hearing loss, 
tinnitus, vertigo, and a prostate disorder, the RO did 
provide the appellant with notice in October 2004, March 
2005, February 2006, and March 2006 prior to the initial 
decisions on the claims in February 2006 and June 2006.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to reopen his previously denied clams for service 
connection.  Specifically, the March 2005 and February 2006 
letters indicated that in order to establish service 
connection the evidence must show that he had an injury in 
military service or a disease that began in, or was made 
worse during military service, or that there was an event in 
service that caused injury or disease; that he has a current 
physical or mental disability; and, that there is a 
relationship between his current disability and an injury, 
disease, or event in military service. 

The March 2005 letter also explained that the Veteran was 
previously denied service connection for bilateral flat feet, 
bilateral hearing loss, and tinnitus in a March 1989 rating 
decision.  Similarly, the February 2006 letter indicated that 
a March 1989 rating decision had denied service connection 
for vertigo and a prostate disorder.  Both letters stated 
that new and material evidence was necessary to reopen those 
claims.  The March 2005 and February 2006 letters noted that 
the evidence must be in existence and be submitted to VA for 
the first time in order to be new.  Those letters also stated 
that the additional existing evidence must pertain to the 
reason his claims were previously denied in order to be 
considered material.  The letters further noted that new and 
material evidence must raise a reasonable possibility of 
substantiating the claim and that the evidence cannot simply 
be repetitive or cumulative of the evidence considered in the 
previous denial.  In addition, the March 2005 letter 
specifically informed the Veteran that the claim for service 
connection for bilateral hearing loss was previously denied 
because he was not shown to have such a disorder by VA 
standards during his period of service.  It was also noted 
that service connection for bilateral flat feet and tinnitus 
with vertigo was previously denied because the disorders were 
not shown to be incurred or aggravated during his military 
service.  The February 2006 letter indicated that service 
connection for vertigo was previously denied because there 
was no objective medical evidence of a chronic underlying ear 
condition in service and that vertigo was not a ratable 
entity.  It was also noted that service connection for a 
prostate disorder had been denied because the prostate 
condition shown in service was considered to be acute in 
nature without residuals and there was no evidence of a 
current diagnosis.  

Based on the foregoing, the March 2005 and February 2006 
letters essentially notified the Veteran to look to the bases 
for the previous denials to determine what evidence would be 
new and material to reopen the claims.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at 
the bases for the denial in the prior decision and to respond 
with notice that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial).  Additionally, the February 2007 and August 
2007 statements of the case (SOC) notified the Veteran of the 
reasons for the denial of his application and, in so doing, 
informed him of the evidence that was needed to substantiate 
his claims.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the October 2004, March 2005, and 
February 2006 letters indicated that reasonable efforts would 
be made to help him obtain evidence necessary to support his 
claims, including that VA would request all records held by 
Federal agencies, such as service medical records, military 
records, and VA medical records.  The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claims.
The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2004, March 2005, and February 2006 letters notified 
the Veteran that he must provide enough information about his 
records so that they could be requested from the agency or 
person that has them.  In addition, those letters stated that 
it was the Veteran's responsibility to ensure that VA 
receives all requested records that are not in the possession 
of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the March 2006 letter informed him that a disability 
rating was assigned when a disability was determined to be 
service-connected and that such a rating could be changed if 
there were changes in his condition.  The letter also 
explained how disability ratings and effective dates were 
determined.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  His 
records from the Social Security Administration have also 
been obtained.  

The Board does acknowledge that the Veteran has not been 
afforded VA examinations in connection with his application 
to reopen his claims for service connection for bilateral 
flat feet, bilateral hearing loss, tinnitus, vertigo, and a 
prostate disorder.  However, the duty to provide a medical 
examination and/or obtain a medical opinion in a claim for 
disability compensation benefits does not apply in cases 
involving an attempt to reopen a finally adjudicated claim 
unless new and material evidence is presented or secured.  
See 38 C.F.R. § 3.159(c)(4)(iii) (2008). 

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them 
statements of the case (SOC), which informed them of the laws 
and regulations relevant to the Veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the Veteran in this case.


I.  New and Material

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board observes that the Veteran's claims for service 
connection for a right knee disorder, bilateral flat feet, 
bilateral hearing loss, tinnitus, vertigo, and a prostate 
disorder were previously considered and denied by the RO in a 
rating decision dated in March 1989.  The Veteran was 
notified of that decision and of his appellate rights; 
however, he did not submit a notice of disagreement.  In 
general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In September 2004, the Veteran essentially requested that his 
claims for service connection for a right knee disorder, 
bilateral flat feet, bilateral hearing loss, tinnitus, 
vertigo, and a prostate disorder be reopened.  In order to 
reopen a claim which has been denied by a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108.  For applications to reopen filed after August 29, 
2001, as was the application to reopen the claims in this 
case, new and material evidence means evidence not previously 
submitted to agency decisionmakers; which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A.  Right Knee Disorder 

As previously noted, the Veteran's claim for service 
connection for a right knee disorder was previously 
considered and denied in a March 1989 rating decision.  In 
particular, the RO observed that the Veteran was treated for 
a right knee disorder in service.  However, the RO also noted 
that neither his separation examination nor his December 1988 
VA examination found him to have a current diagnosis of a 
right knee disorder.  

When the Veteran filed his current claim for service 
connection for a right knee disorder in September 2004, he 
contended that the disorder was secondary to his service-
connected left knee disorder.  The United States Court of 
Appeals for Veterans Claims (the Court) has held that basing 
a claim for service connection on a new theory of etiology 
does not constitute a new claim.  See Roebuck v. Nicholson, 
20 Vet. App 307 (2006); Bingham v. Principi, 18 Vet App. 470 
(2004); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  
Thus, the Board finds that the claim for service connection 
for a right knee disorder is not a "new" claim and that new 
and material evidence is required in order for the Board to 
consider the substantive merits of the claim regardless of 
the Veteran's theory of entitlement to service connection.

The Board does acknowledge that the RO has not adjudicated 
the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
right knee disorder.  Instead, the February 2006 rating 
decision and February 2007 SOC addressed the merits of the 
claim.  However, no harm or prejudice has resulted because 
the Board is reopening the claim for service connection and 
remanding the merits of that claim for further development.  

The evidence associated with the claims file subsequent to 
the March 1989 rating decision includes VA medical records, 
private medical records, VA examination reports, SSA records, 
records from the Department of Labor, and copies of the 
Veteran's service treatment records as well as the Veteran's 
own assertions.  The Board has thoroughly reviewed the 
evidence associated with the claims file subsequent to the 
March 1989 rating decision and finds that this evidence 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claim for service connection for 
a right knee disorder.  The majority of this evidence is 
certainly new, in that it was not previously of record.  The 
Board also finds the VA medical records to be material 
because they relate to an unestablished fact that is 
necessary to substantiate the claim.  In this regard, the 
Board notes that this evidence shows that the Veteran has 
been treated for and diagnosed with a current right knee 
disorder.  Therefore, the Board finds that new and material 
evidence has been presented to reopen the Veteran's 
previously denied claim for service connection for a right 
knee disorder.  However, as will be explained below, the 
Board is of the opinion that further development is necessary 
before the merits of the Veteran's claim can be addressed.

B.  Bilateral Flat Feet

As noted above, the Veteran's claim for service connection 
for bilateral flat feet was previously considered and denied 
in a March 1989 rating decision.  In that decision, the RO 
observed that his service treatment records showed that he 
sought treatment for flat feet and painful arches within a 
month of his enlistment.  However, his feet were found to be 
normal in the separation examination.  The RO also noted that 
he had bilateral flat feet at the December 1988 VA 
examination.  The RO concluded that flat feet existed prior 
to service and that there was no aggravation in service.  
Therefore, service connection for bilateral flat feet was 
denied.

The evidence associated with the claims file subsequent to 
the March 1989 rating decision includes VA medical records, 
private medical records, VA examination reports, SSA records, 
records from the Department of Labor, and copies of the 
Veteran's service treatment records as well as the Veteran's 
own assertions.  However, the Board finds that such evidence 
is not new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claim for service connection for bilateral flat 
feet.

With respect to the VA medical records, private medical 
records, VA examination reports, and SSA records, the Board 
finds that they are new in that they were certainly not of 
record at the time of the March 1989 rating decision.  
However, many of those records are not probative in that they 
do not discuss any complaints, treatment, or diagnosis of a 
foot disorder.  The Board does acknowledge that some of those 
records do document the Veteran's complaints of and treatment 
for flat feet and pes planus, including VA medical records 
dated between June 2005 and October 2005.  However, the March 
1989 rating decision had already conceded that the Veteran 
had flat feet.  Moreover, the Board finds that these medical 
records are not probative, as they do not indicate that the 
Veteran's current disorder is etiologically or causally 
related to his military service.  As such, these records do 
not relate to an unestablished fact necessary to substantiate 
the claim, nor do they raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that 
these VA medical records, private medical records, SSA 
records, and VA examination reports are not new and material.

With respect to the Department of Labor records, the Board 
finds that they are new in that they were certainly not of 
record at the time of the March 1989 rating decision.  
However, those records are not probative in that they do not 
discuss a foot disorder, and thus, do not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds that the Department of Labor records are not new 
and material.

In addition, the Board finds that the copies of the Veteran's 
service treatment records are not new, as they are 
duplicative of the evidence already of record at the time of 
the March 1989 rating decision.

With respect to the Veteran's other statements, the Board 
finds that his assertions alone cannot be dispositive of the 
issues for purposes of reopening the claim.  The record on 
appeal does not indicate that the appellant has the expertise 
to provide an opinion that requires specialized knowledge, 
skill, experience, training or education, such as an opinion 
as to the etiology of flat feet.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Generally, laypersons are not 
competent witnesses when it comes to offering medical 
opinions or diagnoses, and such evidence does not provide a 
basis on which to reopen a claim of service connection.  
Moray v. Brown, 5 Vet. App. 211 (1993).  Thus, the Veteran's 
assertions are not deemed to be "new and material evidence" 
and cannot serve to reopen the claim.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the March 
1989 rating decision continues to be absent.  Specifically, 
there remains no medical evidence relating the Veteran's 
current flat feet to his military service.  Accordingly, the 
Board finds that new and material evidence has not been 
presented to reopen the Veteran's previously denied claim for 
service connection for flat feet.

C.  Bilateral Hearing Loss 

As previously noted, the Veteran's claim for service 
connection for bilateral hearing loss was previously 
considered and denied in a March 1989 rating decision.  In 
that decision, the RO observed that his service treatment 
records were negative for any complaints, treatment, and 
diagnosis of hearing loss.  It was also noted that he was not 
found to have bilateral hearing loss on the December 1988 VA 
examination.  Therefore, the RO found that service connection 
for bilateral hearing loss was not warranted.

The evidence associated with the claims file subsequent to 
the March 1989 rating decision includes VA medical records, 
private medical records, VA examination reports, SSA records, 
records from the Department of Labor, and copies of the 
Veteran's service treatment records as well as the Veteran's 
own assertions.  However, the Board finds that such evidence 
is not new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claim for service connection for bilateral 
hearing loss.

With respect to the VA medical records, private medical 
records, VA examination reports, and SSA records, the Board 
finds that they are new in that they were certainly not of 
record at the time of the March 1989 rating decision.  
However, many of those records are not probative in that they 
do not document any complaints, treatment, or diagnosis of 
bilateral hearing loss.  The Board does acknowledge that some 
of those records do indicate that the Veteran underwent an 
audiological evaluation.  In particular, VA medical records 
dated in October 2005 show that on an authorized audiological 
evaluation, pure tone thresholds, in


decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
20
LEFT
15
15
10
10
30

The Veteran was also afforded a VA audio examination in 
January 2006, which found that his pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
15
10
10
10
25

Speech audiometry revealed speech recognition ability of 94 
percent in both ears, and the January 2006 VA examiner 
commented that the Veteran did not have hearing loss 
according to VA standards.  

As such, the findings of these examinations did not show the 
Veteran to have bilateral hearing loss by VA standards.  See 
38 C.F.R. § 3.385 (Impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.).  Thus, those records documenting an audiological 
evaluation are not probative, as they fail to show that the 
Veteran has a current disorder that is related to his 
military service.  

The Board does observe that the VA medical records dated in 
October 2005 do indicate that the Veteran had speech 
recognition ability of "92 percent at 50" in the right ear.  
However, it is unclear whether this finding was found using a 
Maryland CNC test.  Nevertheless, even assuming that the 
evaluation showed him to have a Maryland CNC test score of 
less than 94 percent in the right ear, there is still no 
evidence showing that the Veteran's current right ear hearing 
loss is related to his military service.  As such, many of 
these records do not relate to an unestablished fact 
necessary to substantiate the claims, and none of them raise 
a reasonable possibility of substantiating the claim.  
Therefore, the Board finds that these VA medical records, 
private medical records, SSA records, and VA examination 
reports are not new and material.

As for the Department of Labor records, the Board finds that 
they are new in that they were certainly not of record at the 
time of the March 1989 rating decision.  However, those 
records are not probative in that they do not discuss 
bilateral hearing loss.  As such, the records do not raise a 
reasonable possibility of substantiating the claim.  
Therefore, the Board finds that the Department of Labor 
records are not new and material.

In addition, the Board finds that the copies of the Veteran's 
service treatment records are not new, as they are 
duplicative of the evidence already of record at the time of 
the March 1989 rating decision.

With respect to the Veteran's other statements, the Board 
finds that his assertions alone cannot be dispositive of the 
issues for purposes of reopening the claim.  The record on 
appeal does not indicate that the appellant has the expertise 
to provide an opinion that requires specialized knowledge, 
skill, experience, training or education, such as an opinion 
as to the etiology of bilateral hearing loss.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, 
laypersons are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Thus, the Veteran's assertions are not deemed to be "new and 
material evidence" and cannot serve to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the March 
1989 rating decision continues to be absent.  Specifically, 
there remains no medical evidence showing that the Veteran 
currently has bilateral hearing loss that meets VA standards 
and that is related to his military service.  Accordingly, 
the Board finds that new and material evidence has not been 
presented to reopen the Veteran's previously denied claim for 
service connection for bilateral hearing loss.

D.  Tinnitus 

As previously noted, the Veteran's claim for service 
connection for tinnitus was previously considered and denied 
in a March 1989 rating decision.  In that decision, the RO 
observed that his service treatment records did document a 
report of tinnitus in September 1979.  The Veteran had 
indicated that he had been working in a laundry room and a 
barber shop and denied excessive noise exposure at that time.  
The diagnosis was listed as tinnitus of an unknown etiology.  
The RO also indicated that the Veteran's separation 
examination had been normal without any mention of tinnitus.  
In addition, the RO noted that the December 1988 VA examiner 
documented the Veteran as having reported tinnitus occurring 
at intervals throughout the day.  Tinnitus was not constant, 
but was becoming more prevalent.  The examiner listed the 
diagnosis as tinnitus of an unknown cause.  The RO determined 
that there was no evidence of persistent tinnitus as a system 
of head trauma, concussion, or acoustic trauma.  Therefore, 
the RO denied service connection for tinnitus.

The evidence associated with the claims file subsequent to 
the March 1989 rating decision includes VA medical records, 
private medical records, VA examination reports, SSA records, 
records from the Department of Labor, and copies of the 
Veteran's service treatment records as well as the Veteran's 
own assertions.  However, the Board finds that such evidence 
is not new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claim for service connection for tinnitus.

With respect to the VA medical records, private medical 
records, VA examination reports, and SSA records, the Board 
finds that they are new in that they were certainly not of 
record at the time of the March 1989 rating decision.  
However, many of those records are not probative in that they 
do not discuss any complaints, treatment, or diagnosis of 
tinnitus.  The Board does acknowledge that some of those 
records do document the Veteran's complaints of tinnitus.  
However, the March 1989 rating decision had already conceded 
that the Veteran had tinnitus.  Moreover, the Board finds 
that these medical records are not probative, as they do not 
indicate that the Veteran's current disorder is etiologically 
or causally related to his military service.  In fact, the 
January 2006 VA examiner specifically indicated that he could 
not resolve the issue without resorting to mere speculation.  
As such, these records do not relate to an unestablished fact 
necessary to substantiate the claims, nor do they raise a 
reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.102 (noting that reasonable doubt as to service 
origin of a disability "is a substantial doubt and one 
within the range of probability as distinguished from pure 
spectulation or remote possibility").  Therefore, the Board 
finds that these VA medical records, private medical records, 
SSA records, and VA examination reports are not new and 
material.

With respect to the Department of Labor records, the Board 
finds that they are new in that they were certainly not of 
record at the time of the March 1989 rating decision.  
However, those records are not probative in that they do not 
discuss tinnitus, and thus, do not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds that the Department of Labor records are not new 
and material.

In addition, the Board finds that the copies of the Veteran's 
service treatment records are not new, as they are 
duplicative of the evidence already of record at the time of 
the March 1989 rating decision.

With respect to the Veteran's other statements, the Board 
finds that his assertions alone cannot be dispositive of the 
issues for purposes of reopening the claim.  The record on 
appeal does not indicate that the appellant has the expertise 
to provide an opinion that requires specialized knowledge, 
skill, experience, training or education, such as an opinion 
as to the etiology of tinnitus. See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Generally, laypersons are not 
competent witnesses when it comes to offering medical 
opinions or diagnoses, and such evidence does not provide a 
basis on which to reopen a claim of service connection. Moray 
v. Brown, 5 Vet. App. 211 (1993).  Thus, the Veteran's 
assertions are not deemed to be "new and material evidence" 
and cannot serve to reopen the claim.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the March 
1989 rating decision continues to be absent.  Specifically, 
there remains no medical evidence relating the Veteran's 
current tinnitus to his military service.  Accordingly, the 
Board finds that new and material evidence has not been 
presented to reopen the Veteran's previously denied claim for 
service connection for tinnitus.

E.  Vertigo

As previously discussed, the Veteran's claim for service 
connection for vertigo was previously considered and denied 
in a March 1989 rating decision.  In that decision, the RO 
observed that that the Veteran had indicated that he had a 
feeling of vertigo that accompanied his tinnitus, but that 
there was no true vertigo.  It was specifically noted that 
vertigo was a symptom and not a ratable entity in the absence 
of a chronic underlying ear disorder.  Therefore, the RO 
concluded that service connection for vertigo was not 
warranted.

The evidence associated with the claims file subsequent to 
the March 1989 rating decision includes VA medical records, 
private medical records, VA examination reports, SSA records, 
records from the Department of Labor, and copies of the 
Veteran's service treatment records as well as the Veteran's 
own assertions.  However, the Board finds that such evidence 
is not new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claim for service connection for vertigo.

With respect to the VA medical records, private medical 
records, VA examination reports, and SSA records, the Board 
finds that they are new in that they were certainly not of 
record at the time of the March 1989 rating decision.  
However, many of those records are not probative in that they 
do not reference any complaints, treatment, or diagnosis of 
vertigo.  The Board does acknowledge that some of those 
records do document the Veteran's complaints pertaining to 
vertigo.  However, the Board finds that these medical records 
are not probative, as they do not indicate that the Veteran 
has a current disorder that is etiologically or causally 
related to his military service.  In fact, VA medical records 
dated in October 2005 notes that he had some dizziness and 
imbalance, which the Veteran associated such symptomatology 
with his blood pressure medication.  There was no indication 
that such symptomatology was related to his military service.  
As such, these records do not relate to an unestablished fact 
necessary to substantiate the claim, nor do they raise a 
reasonable possibility of substantiating the claim.  
Therefore, the Board finds that these VA medical records, 
private medical records, SSA records, and VA examination 
reports are not new and material.

With respect to the Department of Labor records, the Board 
finds that they are new in that they were certainly not of 
record at the time of the March 1989 rating decision.  
However, those records are not probative in that they do not 
discuss vertigo, and thus, do not raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds that the Department of Labor records are not new 
and material.

In addition, the Board finds that the copies of the Veteran's 
service treatment records are not new, as they are 
duplicative of the evidence already of record at the time of 
the March 1989 rating decision.

With respect to the Veteran's other statements, the Board 
finds that his assertions alone cannot be dispositive of the 
issues for purposes of reopening the claim.  The record on 
appeal does not indicate that the appellant has the expertise 
to provide an opinion that requires specialized knowledge, 
skill, experience, training or education, such as an opinion 
as to the diagnosis or etiology of vertigo.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, 
laypersons are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Thus, the Veteran's assertions are not deemed to be "new and 
material evidence" and cannot serve to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the March 
1989 rating decision continues to be absent.  Specifically, 
there remains no medical evidence showing that the Veteran 
currently has a diagnosis of vertigo that is related to his 
military service.  Accordingly, the Board finds that new and 
material evidence has not been presented to reopen the 
Veteran's previously denied claim for service connection for 
vertigo.

F.  Prostate Disorder 

As previously noted, the Veteran's claim for service 
connection for a prostate disorder was previously considered 
and denied in a March 1989 rating decision.  In that 
decision, the RO observed that the Veteran's service 
treatment records documented him as having hematuria in March 
1977 that was most likely due to prostate inflammation.  
Blood was also found in his semen in January 1979, and there 
were several instances of gonorrhea in service.  However, it 
was also noted that genitourinary system was found to be 
normal on his separation examination and that his prostate 
was normal at the December 1988 VA examination.  As such, the 
RO determined that the prostate condition in service was 
acute in nature and that there were no residuals.  Therefore, 
service connection for a prostate disorder was not warranted.

The evidence associated with the claims file subsequent to 
the March 1989 rating decision includes VA medical records, 
private medical records, VA examination reports, SSA records, 
records from the Department of Labor, and copies of the 
Veteran's service treatment records as well as the Veteran's 
own assertions.  However, the Board finds that such evidence 
is not new and material within the meaning of the laws and 
regulations set forth above, and as such, there is no basis 
to reopen the claim for service connection for a prostate 
disorder.

With respect to the VA medical records, private medical 
records, VA examination reports, and SSA records, the Board 
finds that they are new in that they were certainly not of 
record at the time of the March 1989 rating decision.  
However, many of those records are not probative in that they 
do not document any complaints, treatment, or diagnosis of a 
prostate disorder.  The Board does acknowledge that VA 
medical records dated in October 2003 documented the Veteran 
as having complaints of dysuria and that additional VA 
medical records dated in December 2003 noted that he had some 
pain and discomfort in his lower abdomen as well as dysuria 
and burning.  An urinalysis was performed, and he was found 
to have a urinary tract infection for which he was prescribed 
an antibiotic.  VA medical records dated in January 2004 also 
noted that he had dysuria.  However, these records still do 
not show the Veteran to have an actual diagnosis of a 
prostate disorder that is etiologically or causally related 
to his military service.  As such, these records do not 
relate to an unestablished fact necessary to substantiate the 
claim, nor do they raise a reasonable possibility of 
substantiating the claim.  Therefore, the Board finds that 
these VA medical records, private medical records, SSA 
records, and VA examination reports are not new and material.

With respect to the Department of Labor records, the Board 
finds that they are new in that they were certainly not of 
record at the time of the March 1989 rating decision.  
However, those records are not probative in that they do not 
discuss a prostate disorder, and thus, do not raise a 
reasonable possibility of substantiating the claim.  
Therefore, the Board finds that the Department of Labor 
records are not new and material.

In addition, the Board finds that the copies of the Veteran's 
service treatment records are not new, as they are 
duplicative of the evidence already of record at the time of 
the March 1989 rating decision.

With respect to the Veteran's other statements, the Board 
finds that his assertions alone cannot be dispositive of the 
issues for purposes of reopening the claim.  The record on 
appeal does not indicate that the appellant has the expertise 
to provide an opinion that requires specialized knowledge, 
skill, experience, training or education, such as an opinion 
as to the etiology of a prostate disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Generally, 
laypersons are not competent witnesses when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Thus, the Veteran's assertions are not deemed to be "new and 
material evidence" and cannot serve to reopen the claim.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the March 
1989 rating decision continues to be absent.  Specifically, 
there remains no medical evidence showing that the Veteran 
currently has a prostate disorder that is related to his 
military service.  Accordingly, the Board finds that new and 
material evidence has not been presented to reopen the 
Veteran's previously denied claim for service connection for 
a prostate disorder.

II.  Higher Initial Evaluation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where a veteran appeals the initial rating assigned for a 
disability when a claim for service connection for that 
disability has been granted, evidence contemporaneous with 
the claim for service connection and with the rating decision 
granting service connection would be most probative of the 
degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to 
decide whether an [initial] rating on appeal was 
erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence obtained during the appeal period 
indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time based on facts found.  Id.; see also Hart v. Mansfield, 
21 Vet. App. 505 (2007) (VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period the increased 
rating claim has been pending).

The Veteran's PTSD is currently assigned a 70 percent 
disability evaluation pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under that diagnostic code, a 70 
percent disability evaluation is contemplated for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to service-connected condition.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to a higher initial evaluation for his 
PTSD.  The Veteran does not meet all of the criteria set 
forth under Diagnostic Codes 9411; however, it is not 
necessary that all of the particular symptoms described in 
the rating criteria for a particular degree of disability be 
present.

VA medical records dated in October 2003 indicate that the 
Veteran was hospitalized for psychiatric treatment.  His 
treating physician believed that that Veteran's disability 
evaluation for PTSD should be increased to 100 percent.  It 
was also noted that he had severe symptomatology, including 
possible marital conflict, employment issues, hostility and 
rage issues, and conflict at work.  
Records from the Department of Labor dated in November 2003 
also documented the Veteran as having PTSD, intermittent 
explosive disorder, and bipolar disorder with symptoms of 
flashbacks for 30 years associated with homicidal ideation.  
It was noted that the disorder was chronic and severe 
requiring long-term psychological treatment, and it was 
recommended that the Veteran not return to work because he 
had threatened homicidal acts and had an active plan.  As 
such, it was advised that he terminate his employment because 
he was not fit.

The Board also notes that VA medical records dated in 
November 2003 indicate that a conference was held during the 
Veteran's hospitalization to determine whether he should 
return to work.  It was concluded that his employment was too 
stressful and far beyond what he could handle emotionally.  
The environment would precipitate feelings of homicidal rage, 
which could lead to possible death or injury to other 
workers.  In fact, it was noted that his wife had discovered 
a list of people that he had intended to kill, and she had 
him hospitalized, which probably prevented a tragedy.  As 
such, it was determined that a return to work was ill advised 
due to the nature of his trauma and the possible danger.  
 
In addition, VA medical records submitted in January 2004 
indicate that the Veteran was assessed as having severe PTSD 
with no chance of recovery.  The psychologist explained that 
the condition was fixed and static and that the Veteran had 
to be removed from the environment to prevent a catastrophe.  
It was specifically emphasized that the Veteran should be 
restricted and not allowed to return to work because violence 
could occur.  

Moreover, the November 2005 VA examination report indicates 
that the Veteran reported working approximately one or two 
jobs every year from 1979 to 1985.  After that time period, 
he remained with the same employer until 2003.  He had been 
fired in 1994, but was eventually rehired years later.  The 
examiner specifically noted that the Veteran had not been 
employed since October 2003 at which time he was hospitalized 
psychiatrically.  He also commented that it was extremely 
unlikely that that the Veteran would be able to obtain or 
maintain any work in any type of competitive work 
environment.  

The Veteran's Social Security Administration (SSA) records 
also indicate that he was granted disability benefits.  His 
primary diagnosis was listed as an anxiety related disorder, 
and his secondary diagnosis was an affective or mood 
disorder.  The decision itself noted that the Veteran had 
PTSD relating to his military service for which he received 
extensive treatment at VA.  The evidence upon which that 
decision was based included a December 2005 psychological 
evaluation.  The examining psychologist indicated that the 
Veteran had been hospitalized multiple times and that he 
became unable to work in 2003.  He believed that the Veteran 
was genuinely and chronically stressed and was experiencing 
symptoms of anxiety that were so intense as to verge on 
psychotic.  The evaluation found the Veteran to have marked 
limitations in the ability to respond appropriately to work 
pressures in a usual work setting.  He also had moderate 
limitations in the ability to understand, remember, and carry 
out detailed instructions; make judgments on simple work-
related decisions; interact appropriately with supervisors 
and co-workers; and, respond to changes in a routine work 
setting.  The psychologist stated that the Veteran was 
certainly incapable of engaging in complex tasks, including 
his prior work, but he also indicated that he was unable to 
conclude whether the Veteran was completely disabled from 
engaging in some type of simple, gainful employment.  

The Board further observes that the Veteran has been 
evaluated as having a Global Assessment of Functioning (GAF) 
scores between 30 and 55.  A GAF score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A GAF score between 31 and 40 reflects some 
impairment in reality testing or communication (e.g. speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  A GAF score ranging 
41 to 50 is contemplated for serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning.  See 38 C.F.R. §§ 4.125, 4.130 (incorporating 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th Edition, of the American Psychiatric Association in the 
rating schedule).

When all of the evidence and findings contained therein are 
considered, the Board finds that that the veteran has been 
shown to have total occupational and social impairment.  
Indeed, SSA records specifically found that the Veteran was 
disabled and unemployed due to his PTSD.  As previously 
noted, it is not necessary that all of the particular 
symptoms described in the rating criteria for a particular 
degree of disability be present, and it is evident from the 
medical evidence that the level of impairment more nearly 
approximates a 100 percent evaluation.  Mauerhan, 16 Vet. 
App. at 442.  Accordingly, the Board finds that the present 
severity of the disability at issue is more appropriately 
reflected by a 100 percent evaluation.  The benefit of the 
doubt is resolved in the Veteran's favor.  See 38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.97, Diagnostic Codes 9411.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right knee disorder 
is reopened, and to this extent only, the appeal is granted.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for bilateral flat feet is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for tinnitus is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for vertigo is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a prostate disorder is denied.

Subject to the provision governing the award of monetary 
benefits, a 100 percent disability evaluation for PTSD is 
granted.


REMAND

Reasons for Remand:  To afford the Veteran a VA examination

As discussed above, the law provides that VA shall make 
reasonable efforts to notify a claimant of the evidence 
necessary to substantiate a claim and requires the VA to 
assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2008).

In this case, the Veteran was afforded a VA joints 
examination in April 2005.  The April 2005 VA examiner 
diagnosed the Veteran with bilateral laxity of the knee 
ligaments and degeneration consistent with aging as well as 
congenital valgus deformity of the bilateral legs and knee.  
He stated that the current status of the left knee did not 
have any relation to the service injuries and commented that 
those injuries did not permanently aggravate the congenital 
condition of genu valgus.  The examiner also stated that 
there was no evidence of historical problems between his 
separation from service and the present time.  He further 
opined that the state of the Veteran's knees is a direct 
effect of his congenital abnormalities.  

The Board notes that congenital or developmental defects are 
not diseases or injuries within the meaning of the applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (2005); see Winn v. 
Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 
F.3d 56 (Fed. Cir. 1997), and cases cited therein; see also 
VAOPGCPREC 82- 90.  However, the VA General Counsel has 
further noted that if, during service, superimposed disease 
or injury occurs, service connection may be warranted for the 
resultant disability.  Id.  

Moreover, the fact remains that service-connection has 
already been established for residuals of a left knee sprain.  
The Veteran has contended that he currently has a right knee 
disorder that is secondary to his service-connected left knee 
disability.  Nevertheless, the evidence of record does not 
include a medical opinion addressing whether he does have a 
current right knee disorder that is the result of a 
superimposed disease or injury in service or that was either 
caused by or permanently aggravated by his service-connected 
residuals of a left knee sprain.  Therefore, the Board finds 
that a VA examination and medical opinion are necessary for 
the purpose of determining the nature and etiology of any 
right knee disorder that may be present.  

The Veteran's representative also submitted a statement in 
February 2008 in which he noted that the Veteran's most 
recent examination was in April 2005 and contended that he 
should be afforded another examination to determine the 
current level of his service-connected left knee disability.  
The Board does acknowledge that it has been four years since 
his last examination.  Generally, when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA 
examination is necessary to assess the current severity and 
manifestations of the Veteran's service-connected residuals 
of a left knee sprain.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to for 
the following action:

1.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any right knee disorder 
that may be present and to ascertain 
the severity and manifestations of his 
service-connected residuals of a left 
knee sprain.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  
The examiner is requested to review all 
pertinent records associated with the 
claims file.

The examiner should identify all 
current right knee disorders.  For each 
disorder identified, the examiner 
should opine as to whether it is at 
least as likely as not that the 
disorder was caused by or permanently 
aggravated by his service-connected 
residuals of a left knee sprain or is 
otherwise related to his military 
service.  It should be noted that while 
congenital or developmental defects are 
not diseases or injuries within the 
meaning of the applicable legislation, 
if during service, a superimposed 
disease or injury occurs, service 
connection may be warranted for the 
resultant disability. 

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of a certain 
conclusion as it is to find against 
it.)

The examiner should also comment on the 
severity of the Veteran's service-
connected residuals of a left knee 
sprain. The examiner should report all 
signs and symptoms necessary for rating 
the disability, including the range of 
motion in degrees and the severity of 
any recurrent subluxation or lateral 
instability.  The presence of objective 
evidence of pain, excess fatigability, 
incoordination, and weakness should 
also be noted, as should any additional 
disability due to these factors.
A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2008), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


